UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02608) Exact name of registrant as specified in charter:	Putnam Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period:	December 31, 2015 Item 1. Schedule of Investments: Putnam Money Market Fund The fund's portfolio 12/31/15 (Unaudited) REPURCHASE AGREEMENTS (31.9%) (a) Principal amount Value Interest in $224,000,000 joint tri-party term repurchase agreement dated 12/31/15 with Citigroup Global Markets, Inc. due 1/7/16 - maturity value of $30,001,925 for an effective yield of 0.33% (collateralized by a U.S. Treasury bond with a coupon rate of 2.875% and a due date of 8/15/45, valued at $228,480,020) $30,000,000 $30,000,000 Interest in $312,000,000 joint tri-party repurchase agreement dated 12/31/15 with Citigroup Global Markets, Inc. due 1/4/16 - maturity value of $94,590,573 for an effective yield of 0.34% (collateralized by a U.S. Treasury note and various mortgage backed securities with coupon rates ranging from 1.750% to 6.500% and due dates ranging from 8/15/23 to 10/15/45, valued at $318,240,063) 94,587,000 94,587,000 Interest in $95,000,000 tri-party repurchase agreement dated 12/31/15 with Goldman, Sachs & Co. due 1/4/16 - maturity value of $95,003,378 for an effective yield of 0.32% (collateralized by various mortgage backed securities with coupon rates ranging from 2.396% to 6.500% and due dates ranging from 5/1/18 to 7/1/45, valued at $96,900,000) 95,000,000 95,000,000 Interest in $302,971,000 joint tri-party repurchase agreement dated 12/31/15 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 1/4/16 - maturity value of $94,503,255 for an effective yield of 0.31% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 4.500% and due dates ranging from 10/1/25 to 9/1/44, valued at $309,030,420) 94,500,000 94,500,000 Interest in $94,500,000 tri-party repurchase agreement dated 12/31/15 with RBC Capital Markets, LLC due 1/4/16 - maturity value of $94,502,940 for an effective yield of 0.280% (collateralized by various mortgage backed securities with coupon rates ranging from zero% to 4.866% and due dates ranging from 9/1/33 to 12/1/45, valued at $96,392,999) 94,500,000 94,500,000 Total repurchase agreements (cost $408,587,000) COMMERCIAL PAPER (18.8%) (a) Yield (%) Maturity date Principal amount Value ABN AMRO Funding USA, LLC 0.280 1/5/16 $2,250,000 $2,249,930 American Honda Finance Corp. 0.240 2/4/16 6,000,000 5,998,640 American Honda Finance Corp. 0.200 2/10/16 2,475,000 2,474,450 Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.382 4/27/16 15,000,000 14,997,091 Chevron Corp. 0.240 3/1/16 11,950,000 11,945,220 Coca-Cola Co. (The) 0.260 3/21/16 5,000,000 4,997,111 Commonwealth Bank of Australia 144A (Australia) 0.528 3/24/16 6,450,000 6,450,000 Commonwealth Bank of Australia 144A (Australia) 0.400 3/2/16 11,500,000 11,492,206 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/NY (Netherlands) 0.315 3/10/16 12,000,000 11,992,755 Credit Agricole Corporate and Investment Bank/New York (France) 0.410 1/22/16 6,375,000 6,373,475 DnB Bank ASA (Norway) 0.210 1/8/16 5,625,000 5,624,770 DnB Bank ASA 144A (Norway) 0.310 1/20/16 12,275,000 12,272,992 Export Development Canada (Canada) 0.310 1/21/16 10,000,000 9,998,278 Lloyds Bank PLC (United Kingdom) 0.300 2/1/16 7,500,000 7,498,063 Lloyds Bank PLC (United Kingdom) 0.280 1/4/16 12,500,000 12,499,708 National Australia Bank, Ltd. 144A, Ser. CPIB (Australia) 0.427 1/11/16 15,125,000 15,125,000 National Australia Bank, Ltd. 144A, Ser. CPIB (Australia) 0.411 3/4/16 3,750,000 3,750,000 Nationwide Building Society (United Kingdom) 0.400 2/16/16 12,000,000 11,993,867 Nordea Bank AB 144A (Sweden) 0.300 2/2/16 10,000,000 9,997,333 Prudential PLC (United Kingdom) 0.280 2/8/16 11,750,000 11,746,527 Simon Property Group LP 0.400 3/4/16 3,250,000 3,247,725 Simon Property Group LP 0.260 2/1/16 2,500,000 2,499,440 Simon Property Group LP 0.220 1/6/16 6,300,000 6,299,808 Skandinaviska Enskilda Banken AB (Sweden) 0.350 3/10/16 4,000,000 3,997,317 Skandinaviska Enskilda Banken AB (Sweden) 0.320 2/12/16 5,150,000 5,148,077 Standard Chartered Bank/New York 0.380 2/17/16 12,000,000 11,994,047 Toronto-Dominion Holdings USA, Inc. 144A (Canada) 0.300 1/20/16 5,000,000 4,999,208 Toyota Motor Credit Corp. 0.357 1/19/16 18,600,000 18,600,000 Westpac Banking Corp. 144A (Australia) 0.479 7/7/16 5,000,000 5,000,000 Total commercial paper (cost $241,263,038) ASSET-BACKED COMMERCIAL PAPER (14.6%) (a) Yield (%) Maturity date Principal amount Value Bedford Row Funding Corp. 0.501 5/12/16 $3,600,000 $3,593,400 Bedford Row Funding Corp. 0.300 2/23/16 14,000,000 13,993,817 Chariot Funding, LLC 0.501 5/3/16 16,250,000 16,222,240 Charta, LLC 0.601 3/23/16 12,675,000 12,657,678 CIESCO, LLC 0.561 3/15/16 12,600,000 12,585,496 Collateralized Commercial Paper Co., LLC 0.753 5/26/16 2,700,000 2,691,788 Collateralized Commercial Paper Co., LLC 0.591 5/17/16 9,550,000 9,550,000 Fairway Finance Co., LLC 144A (Canada) 0.487 5/12/16 7,750,000 7,750,000 Jupiter Securitization Co., LLC 144A 0.501 5/3/16 14,700,000 14,674,888 Liberty Street Funding, LLC (Canada) 0.320 1/19/16 1,000,000 999,840 MetLife Short Term Funding, LLC 0.300 1/12/16 5,000,000 4,999,542 MetLife Short Term Funding, LLC 144A 0.280 3/14/16 12,900,000 12,892,676 Old Line Funding, LLC 144A 0.301 1/25/16 18,750,000 18,750,000 Regency Markets No. 1, LLC 0.450 1/20/16 10,325,000 10,322,548 Thunder Bay Funding, LLC 144A 0.691 6/17/16 19,000,000 19,000,000 Victory Receivables Corp. (Japan) 0.500 2/16/16 6,675,000 6,670,735 Victory Receivables Corp. (Japan) 0.370 1/8/16 5,000,000 4,999,640 Victory Receivables Corp. (Japan) 0.300 1/21/16 7,400,000 7,398,767 Working Capital Management Co. (Japan) 0.420 1/12/16 7,150,000 7,149,082 Total asset-backed commercial paper (cost $186,902,137) CERTIFICATES OF DEPOSIT (12.2%) (a) Yield (%) Maturity date Principal amount Value Bank of America, NA FRN 0.457 5/9/16 $17,900,000 $17,900,000 Bank of Montreal/Chicago, IL FRN (Canada) 0.647 10/14/16 10,000,000 10,000,000 Bank of Nova Scotia/Houston FRN 0.816 3/22/16 5,000,000 5,001,298 Bank of Nova Scotia/Houston FRN 0.667 6/10/16 9,250,000 9,252,085 Canadian Imperial Bank of Commerce/New York, NY FRN 0.501 6/17/16 12,325,000 12,325,000 Citibank, NA 0.500 3/8/16 10,250,000 10,250,000 Citibank, NA 0.340 2/23/16 8,000,000 8,000,000 Credit Suisse AG/New York, NY FRN 0.561 1/4/16 6,000,000 6,000,055 HSBC Bank USA, NA/New York, NY FRN (United Kingdom) 0.608 4/5/16 8,800,000 8,800,000 Mizuho Bank, Ltd./NY 0.390 2/18/16 5,525,000 5,525,000 National Bank of Canada/New York, NY FRN 0.521 1/15/16 12,500,000 12,500,390 Nordea Bank Finland PLC/New York FRN 0.682 6/13/16 2,540,000 2,540,179 Nordea Bank Finland PLC/New York FRN 0.454 5/3/16 1,800,000 1,800,150 State Street Bank & Trust Co. FRN 0.602 5/20/16 11,500,000 11,500,000 Sumitomo Mitsui Banking Corp./New York FRN (Japan) 0.562 1/28/16 17,625,000 17,625,000 Toronto-Dominion Bank/NY FRN (Canada) 0.572 5/19/16 12,000,000 12,000,000 Toronto-Dominion Bank/NY FRN (Canada) 0.532 2/25/16 1,000,000 999,940 Westpac Banking Corp./NY FRN (Australia) 0.437 4/13/16 4,200,000 4,199,313 Total certificates of deposit (cost $156,218,410) CORPORATE BONDS AND NOTES (6.0%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./New York, NY sr. unsec. notes 0.900 2/12/16 $2,850,000 $2,851,295 Bank of New York Mellon Corp. (The) sr. unsec. FRN, Ser. MTN 0.666 3/4/16 7,700,000 7,702,118 Bank of Nova Scotia (The) sr. unsec. unsub. FRN (Canada) 0.912 3/15/16 2,300,000 2,301,574 Canadian Imperial Bank of Commerce/Canada sr. unsec. unsub. FRN (Canada) 0.835 7/18/16 6,575,000 6,583,287 GE Capital International Funding Co. 144A company guaranty sr. unsec. notes (Ireland) 0.964 4/15/16 8,075,000 8,085,619 General Electric Capital Corp. company guaranty sr. unsec. FRN, Ser. MTN 0.918 1/8/16 4,000,000 4,000,451 General Electric Capital Corp. company guaranty sr. unsec. FRN, MTN, Ser. A 0.556 5/11/16 4,450,000 4,452,378 General Electric Capital Corp. company guaranty sr. unsec. unsub. FRN, MTN, Ser. A 0.518 1/8/16 1,300,000 1,300,046 U.S. Bank, NA/Cincinnati, OH sr. unsec. FRN, Ser. BKNT 0.440 4/22/16 1,800,000 1,800,173 Wells Fargo & Co. sr. unsec. unsub. FRN, Ser. MTN 0.847 7/20/16 9,950,000 9,968,601 Wells Fargo Bank, NA sr. unsec. FRN, Ser. BKNT 0.566 6/2/16 4,150,000 4,151,289 Wells Fargo Bank, NA sr. unsec. FRN, Ser. MTN (M) 0.632 7/15/19 11,000,000 11,000,000 Westpac Banking Corp. sr. unsec. unsub. notes (Australia) 0.950 1/12/16 12,700,000 12,701,667 Total corporate bonds and notes (cost $76,898,498) U.S. TREASURY OBLIGATIONS (5.2%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury FRN (M) 0.344 1/31/17 $12,500,000 $12,499,725 U.S. Treasury FRN 0.330 7/31/16 13,250,000 13,250,207 U.S. Treasury FRN 0.329 4/30/16 13,050,000 13,050,142 U.S. Treasury FRN 0.313 10/31/16 13,250,000 13,250,056 U.S. Treasury FRN 0.305 1/31/16 14,700,000 14,699,826 Total U.S. treasury obligations (cost $66,749,956) U.S. GOVERNMENT AGENCY OBLIGATIONS (4.0%) (a) Yield (%) Maturity date Principal amount Value Federal Home Loan Banks unsec. discount notes 0.481 3/29/16 $18,500,000 $18,478,293 Federal Home Loan Banks unsec. discount notes 0.461 3/4/16 12,000,000 11,990,340 Federal Home Loan Banks unsec. discount notes 0.400 2/3/16 11,500,000 11,495,783 Federal Home Loan Banks unsec. discount notes 0.320 1/29/16 3,400,000 3,399,154 Federal Home Loan Banks unsec. discount notes 0.320 1/27/16 3,900,000 3,899,099 Federal Home Loan Banks unsec. discount notes 0.290 3/21/16 2,400,000 2,398,453 Total U.S. government agency obligations (cost $51,661,122) MUTUAL FUNDS (3.0%) (a) Yield (%) Shares Value Putnam Money Market Liquidity Fund (AFF) 0.270 37,987,287 $37,987,287 Total mutual funds (cost $37,987,287) MUNICIPAL BONDS AND NOTES (2.5%) (a) Yield (%) Maturity date Principal amount Value Johns Hopkins University Commercial Paper, Ser. C 0.240 1/21/16 $10,000,000 $10,000,000 Texas A&M University Commercial Paper, Ser. B 0.240 1/21/16 10,000,000 10,000,000 University of Chicago Commercial Paper, Ser. A 0.400 2/4/16 12,000,000 11,995,469 Total municipal bonds and notes (cost $31,995,469) TIME DEPOSITS (2.0%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./Cayman Islands (Cayman Islands) 0.200 1/4/16 $19,000,000 $19,000,000 Credit Agricole Corporate and Investment Bank/Grand Cayman (Cayman Islands) 0.250 1/4/16 6,375,000 6,375,000 Total time deposits (cost $25,375,000) TOTAL INVESTMENTS Total investments (cost $1,283,637,917) (b) Key to holding's abbreviations BKNT Bank Note FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2015 through December 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,281,256,668. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $37,987,287 $— $— $15,596 $37,987,287 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (M) This security's effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 75.5% Australia 5.8 Canada 4.3 United Kingdom 4.1 Japan 3.4 Cayman Islands 2.0 Sweden 1.5 Norway 1.4 Netherlands 0.9 Ireland 0.6 France 0.5 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $186,902,137 $— Certificates of deposit — 156,218,410 — Commercial paper — 241,263,038 — Corporate bonds and notes — 76,898,498 — Municipal bonds and notes — 31,995,469 — Mutual funds 37,987,287 — — Repurchase agreements — 408,587,000 — Time deposits — 25,375,000 — U.S. government agency obligations — 51,661,122 — U.S. treasury obligations — 66,749,956 — Totals by level $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Citigroup Global Markets, Inc. Goldman, Sachs & Co. Merrill Lynch, Pierce, Fenner and Smith, Inc. RBC Capital Markets, LLC Total Assets: Repurchase agreements $124,587,000 $95,000,000 $94,500,000 $94,500,000 $408,587,000 Total Assets $124,587,000 $95,000,000 $94,500,000 $94,500,000 $408,587,000 Liabilities: Total Liabilities $— $— $— $— $— Total Financial and Derivative Net Assets $124,587,000 $95,000,000 $94,500,000 $94,500,000 $408,587,000 Total collateral received (pledged)##† $124,587,000 $95,000,000 $94,500,000 $94,500,000 Net amount $— $— $— $— † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Money Market Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 26, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 26, 2016
